Title: To Alexander Hamilton from Tench Coxe, 19 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir,
Treasury DepartmentRevenue-office, January 19th 1795
I find from Col: Presley Nevill, that his father (Inspector Nevill) has just informed him that he is prepared to pay at sight, 6 to 7000 Dollars for Revenue received in the 4th Survey, and the further sum of 3000 Dollars at ten days sight. It will follow that any payments which the contractors may have to receive can be conveniently furnished to that amount by the Supervisors Bills.
I am,   Sir, with great respect,   Your most obedient Servant

Tench CoxeCommissr. of the Revenue
The Secretary of the Treasury

 